DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant argued on pages 6+ of the 01/05/2022 Remarks that Knittle and Mittal, whether alone or in combination, fail to disclose “wherein a predetermined number of pixels included in the additional set of pixels to be added to the respective frames of the second portion of the first set of video frames is increased if an amount of available bandwidth is above a predetermined threshold and decreased if an amount of available 
After careful review of Mittal, Examiner indicates that Mittal discloses determining, at a client device, the ability of the client device to receive and process an encoded video stream, and adapting the quality of the encoded video stream, in real time, to adjust the quality of the encoded video stream to suit an available bandwidth in paragraphs 0002, 0062, 0069-0075, 0099 and figs. 4 and 6.  Therefore Mittal discloses “wherein a predetermined number of pixels included in the additional set of pixels to be added to the respective frames of the second portion of the first set of video frames is increased if an amount of available bandwidth is above a predetermined threshold and decreased if an amount of available bandwidth is below the predetermined threshold”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3, 13, 16-17, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by Knittle (U.S. Pub. No. 2012/0005368) in view of Mittal (U.S. Pub. No. 2020/0128293).

Regarding claims 1, 13 and 17, Knittle discloses a computer system comprising:
one or more computer processors (see fig. 1 – (Rate controller, 22));
one or more computer readable storage media (see paragraph 0020; memory/buffer);
computer program instructions (see paragraph 0022);
the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors; and the computer program instructions including instructions to (see paragraph 0022):
stream a first segment of the multimedia file to a buffer on the first computing device at a first bitrate, wherein the first segment of the multimedia file includes a first set of video frames encoded at a first resolution (see paragraphs 0012-0013, figs. 1 and 2; The bit rate map 30 may be stored in one or both the server 14 and client 12 for use in mapping a listing of available bit rates relative to a listing of network congestion levels.  The perceived network congestion NC may be mapped to the one of a plurality of bit rates A, B, C, Z used to encode the video segments or other content segments capable of being transmitted to the client 12.  First resolution considered as Lower quality).

Mittal discloses streaming in response to determining that a predetermined frame number of a first portion of the first set of video frames previously streamed to the buffer of the computing device has been displayed via the computing device, an additional set of pixels to be added to respective frames of a second portion of the first set of video frames previously streamed to the buffer of the computing device yet to be displayed via the computing device (see paragraphs 0045, 0058, 0060-0064, 0066; client devices 200 having relatively low bandwidth connections across data network 40 to at least stream the base layer segments 310-0, 320-0 and produce a viewable output.  Paragraph 0069-0075, 0092, figs. 4 and 6; If the available bandwidth on data network 40 is greater than an average of 1.5 Mbit/s for transmission of the base layer segment 310-0 and the first enhancement layer segment 310-1, then the first enhancement layer segment 310-1 will also be received and buffered by the client device 200 within the 5 second prescribed time period, in this case related to the 5 second playback time), wherein a 
adding additional set of pixels to respective frames of the second portion of first set of video frames previously streamed to the buffer of the computing device to increase the resolution of the second portion of the first set of video frames prior to displaying the second portion of the first set of video frames via the computing device (see paragraph 0069-0075, 0092, figs. 4 and 6; If the available bandwidth on data network 40 is greater than an average of 1.5 Mbit/s for transmission of the base layer segment 310-0 and the first enhancement layer segment 310-1, then the first enhancement layer segment 310-1 will also be received and buffered by the client device 200 within the 5 second prescribed time period, in this case related to the 5 second playback time).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Knittle with the teachings of Mittal, the motivation being so that any network disruptions may be effectively smoothed out, i.e. the stored information may be used while the network is exhibiting poor bandwidth 

Regarding claims 3, 16 and 20, Knittle and Mittal discloses everything claimed applied above (see claims 1, 13 and 17).  Knittle discloses the second set of video frames are subsequent to the first set of video frame (see paragraph 0019, fig. 3; low quality segment N-3 to high quality segment N).
Mittal discloses streaming a second segment of the multimedia file to the buffer of the computing device wherein (see paragraph 0069-0075, 0092, figs. 4 and 6;):
the second segment includes a second set of video frames encoded at a second resolution (see paragraph 0069-0075, 0092, figs. 4 and 6; enhancement layer segment (320-1')).

Regarding claims 21 and 24 Knittle and Mittal discloses everything claimed applied above (see claims 16 and 20).  Knittle discloses wherein the second set of video frames included in the second segment of the multimedia file is streamed at a bitrate that is lower than an optimized bitrate for a network of the computing device (see paragraph 0030, fig. 3; low quality segment).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 8, 2022.